DETAILED ACTION
This office action is responsive to communication(s) filed on 9/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims Status
Claims 1-16 and 19-22 are pending and are currently being examined.
Claims 1, 9 and 19 are independent.
Claims 17-18 and 23-24 are cancelled.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “The method according to claim 8”, wherein it appears the applicant intended “The method according to claim [[8]] 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-9, 12, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown, Jean Christophe  et al. (hereinafter Mckeown – US 20040261116 A1) in view of Mordkovich, Michael (hereinafter Mordkovich – US 20040249849 A1) and Malasani; Rammohan (hereinafter Malasani – US 20120239916 A1).

Independent Claim 1:
	Mckeown teaches An embedded product, […] the embedded product further comprises: a memory having instructions stored thereon; a processor configured to execute the instructions stored on the memory to cause the processor to carry out the following operations: (e.g., modems 105, fig. 1 and ¶ 271)
receiving a request for information about the embedded product in response to a click on a page element on the debugging GUI; (operators can interact directly with user devices, such as cable modems [embedded product], using a tool called set-top box manager (STB-MGR), ¶ 1068, which works alongside a cable modem manager [CM_MGR], ¶ 956, to search/query [request for information], retrieve and display information, e.g., status monitoring information, ¶¶ 963-965, which includes information obtained directly from the cable modem, ¶¶ 969 and 1029-1064 and fig. 25, for example, by clicking on search button, ¶¶ 1081, 1084, 1111 and figs. 12 and 16, for the purpose of fixing problems [debugging] with the equipment and logging event information for future use, ¶ 419. Such operators using one or more of several GUIs, ¶ 463 and fig. 26)
obtaining the requested embedded product information […]; (operators my search, retrieve and display information, e.g., status monitoring information, ¶¶ 963-965, which includes information obtained directly from the cable modem [a function in the modem necessarily obtains the information in order to provide it to a communications interface of the modem], ¶¶ 969 and 1029-1064 and fig. 25)
and receiving the obtained information about the requested embedded product and [providing] the information [for displaying] on the debugging GUI. (operators my search, retrieve and display information, e.g., status monitoring information, ¶¶ 963-965, which includes information obtained directly from [receiving] the cable modem [a communication interface of the modem necessarily receives the information from internal functions in order to submit it to the operators], ¶¶ 969 and 1029-1064 and fig. 25; Such operators using one or more of the three different GUIs, ¶ 463 and fig. 26)
Mckeown does not appear to expressly teach 
comprising a general CLI library containing one or a plurality of CLI commands for the embedded product, wherein at least some commands in the general CLI library are mapped to a debugging GUI
the information is obtained from the general CLI library
However, Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI, and displaying the obtained data at a GUI, as taught/suggested by Mordkovich.
One would have been motivated to make such a combination in order to improve the functionality/usability of the product by allowing the user to interact with a CLI to configure/control/monitor their communication/networking devices via a GUI, which is more intuitive, easier to use and navigate, quicker, and less prone to user input errors in comparison to the CLI, Mordkovich, ¶¶ 2-3 and 8.
In combination, Mckeown, as modified, teaches/suggests 
comprising a general CLI library containing one or a plurality of CLI commands for the embedded product, wherein at least some commands in the general CLI library are mapped to a debugging GUI and that the information is obtained from the general CLI library (Mckeown teaches accessing and displaying information useful for debugging in a GUI, as explained above. Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4)
Mckeown does not appear to expressly teach
that the embedded product “displays” the information
However, Malasani teaches/suggests the concept(s) of an router with an integrated, interactive touch screen that is easy to use, Abstract and ¶ 15 and fig. 8, wherein the router includes an integrated chipset that serves as a router/modem combination, ¶¶ 2 and 73 and Malasani claim 8, and displays router/modem related user interface elements/information to the user on the touch screen, figs. 8 and 11-12. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of router with an integrated, interactive touch screen that is easy to use, wherein the router includes an integrated chipset that serves as a router/modem combination, and displays router/modem related user interface elements/information to the user on the touch screen, as taught/suggested by Malasani.
One would have been motivated to make such a combination in order to improve the functionality and usability of the product by allowing direct and easy interaction with the product without the need for an external computer, software or connections, Malasani ¶ 12.
In combination, Mckeown, as modified, teaches/suggests 
that the embedded product “displays” the information (Mckeown teaches accessing and displaying information useful for debugging in a GUI, as explained above. Malasani teaches/suggests the concept(s) of an router with an integrated, interactive touch screen that is easy to use, Abstract and ¶ 15 and fig. 8, wherein the router includes an integrated chipset that serves as a router/modem combination, ¶¶ 2 and 73 and Malasani claim 8, and displays router/modem related user interface elements/information to the user on the touch screen, figs. 8 and 11-12)

Claim 4:
	The rejection of claim 1 is incorporated. Mckeown further teaches
wherein the embedded product comprises: at least one of modem, router and set top box (STB). (e.g., modems 105, fig. 1 and ¶ 271)

Claim 5:
	The rejection of claim 4 is incorporated. Mckeown further teaches 
wherein the information comprises: at least one of CM status, RF downstream signal, RF upstream signal and reset log. (A "Cable Modem Status Directly from Modem Frame" may display information that has been retrieved from the cable modem itself, including some or all of:…reset log, ¶¶ 1029 and 1036)

Claim 8:
	The rejection of claim 1 is incorporated. In combination, Mckeown, as modified, further teaches
wherein the data obtained from the common CLI library is exported to the debugging GUI through output redirection technology. (Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4.  Herein, “output redirection” is understood as the capturing of output from one place/file/program and sending it as input to another place/file/program, see The Linux Documentation Project, Pg 1)

Independent Claims 9 and 19:
Claim(s) 9 and 19 is/are directed to a method and modem, respectively, containing the steps/functions reflected in the functions of the product of claim 1, and are rejected using similar rationale(s). Further concerning the mapping of claim 19, as mentioned for the product of claim 1, Mckeown teaches that the product includes modems 105, fig. 1 and ¶ 271.

Claim 12:
	The rejection of claim 8 is incorporated. Mckeown further teaches
wherein the embedded product comprises: at least one of modem, router and STB. (e.g., modems 105, fig. 1 and ¶ 271)

Claim 16:
The rejection of claim [[8]] 9 is incorporated. In combination, Mckeown, as modified, further teaches
wherein the data obtained from the common CLI library is exported to the debugging GUI through output redirection technology. (Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4.  Herein, “output redirection” is understood as the capturing of output from one place/file/program and sending it as input to another place/file/program, see The Linux Documentation Project, Pg 1)

Claim 20:
	The rejection of claim 19 is incorporated. In combination, Mckeown, as modified, further teaches
wherein at least one of: the debugging GUI agent communicates with the general CLI library via CLI API; the CLI library is extendable by adding commands to the common CLI library or rewriting the common CLI library; and the data obtained from the common CLI library is exported to the debugging GUI through output redirection technology; and the data obtained from the common CLI library is exported to the debugging GUI through output redirection technology. (Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4.  Herein, “output redirection” is understood as the capturing of output from one place/file/program and sending it as input to another place/file/program, see The Linux Documentation Project, Pg 1)

Claim 21:
The rejection of claim 19 is incorporated. Mckeown further teaches 
wherein the modem information comprises: at least one of CM status, RF downstream signal, RF upstream signal and reset log. (A "Cable Modem Status Directly from Modem Frame" may display information that has been retrieved from the cable modem itself, including some or all of:…reset log, ¶¶ 1029 and 1036)

	Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown (US 20040261116 A1) in view of Mordkovich (US 20040249849 A1) and Malasani (US 20120239916 A1), as applied to claims 1 and 9 above, and further in view of Gimeno; Eduardo Daniel et al. (hereinafter Gimeno – US 20200052924 A1).

Claim 2:
The rejection of claim 1 is incorporated. Mckeown does not appear to expressly teach
wherein the debugging GUI is assigned an entry address. 
However, Gimeno teaches/suggests the concept(s) of securing remote control access to a system by limiting access only to one or more GUI IP addresses, ¶¶ 9-10 and 73. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of securing remote control access to a system by limiting access only to one or more GUI IP addresses, as taught/suggested by Gimeno.
One would have been motivated to make such a combination in order to arrive at a more secure product that helps prevent unauthorized access to information and/or control of the product, Gimeno ¶ 73.
In combination, Mckeown, as modified, teaches/suggests 
wherein the debugging GUI is assigned an entry address (Mckeown teaches accessing and displaying information useful for debugging in a GUI, as explained above. Mckeown further teaches assigning IP addresses, ¶ 306, and remote access control of network components, ¶¶ 59-65 and 87-92. Gimeno teaches/suggests the concept(s) of securing remote control access to a system by limiting access only to one or more GUI IP addresses, ¶¶ 9-10 and 73)

Claim 10:
Claim(s) 10 is/are directed to a method containing the steps reflected in the functions of the product of claim 2, and are rejected using similar rationale(s). 

	Claim(s) 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown (US 20040261116 A1) in view of Mordkovich (US 20040249849 A1) and Malasani (US 20120239916 A1), as applied to claims 1 and 8 above, and further in view of Sarbin; Brian (hereinafter Sarbin – US 20130263043 A1).

Claim 3:
	The rejection of claim 1 is incorporated. Mckeown does not appear to expressly teach 
wherein the processor communicates with the general CLI library via CLI API.
However, Sarbin teaches/suggests the concept(s) of submitting information to a CLI via an application programming interface, ¶ 39.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of submitting information to a CLI via an application programming interface, as taught/suggested by Sarbin.
One would have been motivated to make such a combination in order to improve the reliability of the product by ensuring smooth and continuous communication between the applications components (GUI and CLI), Sarbin ¶ 39. The examiner takes official notice that it was common knowledge that the use of APIs results in several known benefits, such as ensuring smooth and continuous communication between various applications.
In combination, Mckeown, as modified, teaches/suggests 
wherein the processor communicates with the general CLI library via CLI API (Mckeown teaches accessing and displaying information useful for debugging in a GUI, as explained above. Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4. Sarbin teaches/suggests the concept(s) of submitting information to a CLI via an application programming interface, ¶ 39).

Claim 11:
	The rejection of claim 8 is incorporated. Mckeown does not appear to expressly teach 
wherein the debugging GUI agent communicates with the general CLI library via CLI API.
However, Sarbin teaches/suggests the concept(s) of submitting information to a CLI via an application programming interface, ¶ 39.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of submitting information to a CLI via an application programming interface, as taught/suggested by Sarbin.
One would have been motivated to make such a combination in order to improve the reliability of the product by ensuring smooth and continuous communication between the applications components (GUI and CLI), Sarbin ¶ 39. The examiner takes official notice that it was common knowledge that the use of APIs results in several known benefits, such as ensuring smooth and continuous communication between various applications.
In combination, Mckeown, as modified, teaches/suggests 
wherein the debugging GUI agent communicates with the general CLI library via CLI API. (Mckeown teaches accessing and displaying information useful for debugging in a GUI, as explained above. Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4. Sarbin teaches/suggests the concept(s) of submitting information to a CLI via an application programming interface, ¶ 39).

Claim 13:
	The rejection of claim 11 is incorporated. Mckeown further teaches
wherein the information comprises: at least one of CM status, RF downstream signal, RF upstream signal and reset log. (A "Cable Modem Status Directly from Modem Frame" may display information that has been retrieved from the cable modem itself, including some or all of:…reset log, ¶¶ 1029 and 1036)

	Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown (US 20040261116 A1) in view of Mordkovich (US 20040249849 A1) and Malasani (US 20120239916 A1), as applied to claims 4 and 19 above, and further in view of Haverkamp; Frank et al. (hereinafter Haverkamp – US 20130031420 A1).

Claim 6:
	The rejection of claim 4 is incorporated. Mckeown does not appear to expressly teach 
wherein the debugging GUI is inaccessible after the embedded product is put online. 
However, Haverkamp teaches/suggests the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, ¶¶ 2 and 27. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, as taught/suggested by Haverkamp.
One would have been motivated to make such a combination in order to make the product more secure by eliminating a pathway by which intruders may obtain access to the product and control it in an undesirable manner, Haverkamp ¶ 2.
In combination, Mckeown, as modified, teaches/suggests 
wherein the debugging GUI is inaccessible after the embedded product is put online (Mckeown teaches accessing and displaying information useful for debugging a modem using a GUI, as explained above. Haverkamp teaches/suggests the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, ¶¶ 2 and 27.)

Claim 22:
	The rejection of claim 19 is incorporated. Mckeown does not appear to expressly teach 
wherein the debugging GUI is inaccessible after the modem is put online.
However, Haverkamp teaches/suggests the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, ¶¶ 2 and 27. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, as taught/suggested by Haverkamp.
One would have been motivated to make such a combination in order to make the product more secure by eliminating a pathway by which intruders may obtain access to the product and control it in an undesirable manner, Haverkamp ¶ 2.
In combination, Mckeown, as modified, teaches/suggests 
wherein the debugging GUI is inaccessible after the modem is put online (Mckeown teaches accessing and displaying information useful for debugging a modem using a GUI, as explained above. Haverkamp teaches/suggests the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, ¶¶ 2 and 27.)

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown (US 20040261116 A1) in view of Mordkovich (US 20040249849 A1) and Malasani (US 20120239916 A1), as applied to claims 1 and 8 above, and further in view of Kedia; Pravin K. et al. (hereinafter Kedia – US 20160292164 A1).

Claim 7:
The rejection of claim 1 is incorporated. Mckeown does not appear to expressly teach 
wherein the CLI library is extendable by adding commands to the common CLI library or rewriting the common CLI library. 
However, Kedia teaches/suggests the concept(s) of updating a command library by adding new sets of commands, ¶ 19. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of updating a command library by adding new sets of commands, as taught/suggested by Kedia.
One would have been motivated to make such a combination in order to increase the flexibility and usability of the product by adding additional functionalities as such updates become available, Kedia ¶ 19.
In combination, Mckeown, as modified, teaches/suggests 
wherein the CLI library is extendable by adding commands to the common CLI library or rewriting the common CLI library. (Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4. Kedia teaches/suggests the concept(s) of updating a command library by adding new sets of commands, ¶ 19)

Claim 15:
	The rejection of claim 8 is incorporated. Mckeown does not appear to expressly teach 
wherein the CLI library is extendable by adding commands to the general CLI library or rewriting the general CLI library.. 
However, Kedia teaches/suggests the concept(s) of updating a command library by adding new sets of commands, ¶ 19. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of updating a command library by adding new sets of commands, as taught/suggested by Kedia.
One would have been motivated to make such a combination in order to increase the flexibility and usability of the product by adding additional functionalities as such updates become available, Kedia ¶ 19.
In combination, Mckeown, as modified, teaches/suggests 
wherein the CLI library is extendable by adding commands to the general CLI library or rewriting the general CLI library. (Mordkovich teaches/suggests the concept(s) of conversions [mapping] between Command Line Interface (CLI) operations and Graphical User Interface operations, ¶¶ 1 and 20, in part by accessing a list of stored CLI options/commands [library] by interrogating the CLI ¶¶ 15-20, and displaying the obtained data at a GUI, Mordkovich ¶¶ 30-33 and figs. 3 and 4A-4C and Mordkovich claims 1 and 4. Kedia teaches/suggests the concept(s) of updating a command library by adding new sets of commands, ¶ 19)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown (US 20040261116 A1) in view of Mordkovich (US 20040249849 A1), Malasani (US 20120239916 A1), and Sarbin (US 20130263043 A1), as applied to claim 11 above, and further in view of Haverkamp (US 20130031420 A1).

Claim 14:
	The rejection of claim 11 is incorporated. Mckeown does not appear to expressly teach 
wherein the debugging GUI is inaccessible after the embedded product is put online 
However, Haverkamp teaches/suggests the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, ¶¶ 2 and 27. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product of Mckeown to include the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, as taught/suggested by Haverkamp.
One would have been motivated to make such a combination in order to make the product more secure by eliminating a pathway by which intruders may obtain access to the product and control it in an undesirable manner, Haverkamp ¶ 2.
In combination, Mckeown, as modified, teaches/suggests 
wherein the debugging GUI is inaccessible after the embedded product is put online (Mckeown teaches accessing and displaying information useful for debugging a modem using a GUI, as explained above. Haverkamp teaches/suggests the concept(s) of locking [inaccessible] debugging interfaces after manufacturing and testing of processor chips, when it is ensured that the processor chips work properly, ¶¶ 2 and 27.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
The Linux Documentation Project (Non-patent Literature), pertinent for disclosing what output redirection is (Pg 1).
Bates; Cary L. US 20120117542 A1, pertinent for disclosing collaborative debugging system including client specific debugging GUIs, Abstract and fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175